Th DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 20 June 2022.

Claim 1 is currently amended and claims 2-20 are new.  In summary, claims 1-20 are pending in the application.

Applicant's amendment has necessitated the new grounds of rejection that follow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,017,233.  Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 4 of patent 11,017,233 which includes all the elements of claim 1 of the patent and, although, the claims at issue are not identical, they are not patentably distinct from each other as presented in the table below.
It is clear that all the elements of the application claim 1 are to be found in patent claim 4 as the application claim 1 fully encompasses patent claim 4. The difference between the application claim 1 and the patent claim 4 lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 4 of the patent is in effect a “species” of the “generic" invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 4 of the patent, it is not patentably distinct from claim 4 of the patent where the predefined regions of claim 4 of the patent are equivalent to the template of claim 1 of the application.

Claims 11 and 20 are directed to a system and a non-transitory machine-readable storage medium comprising instructions, respectively, with both claims incorporating the methods of claim 1, thus, claims 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,017,233.  Although the claims at issue are not identical to claim 4 of the patent, they are not patentably distinct from claim 4 of the patent as shown for claim 1 above.

Application 17/306,179
Patent 11,017,233 - Application 16/814,221
1. (Currently Amended) A method comprising: 

(a) capturing, using one or more processors, an image frame at a client device, the image frame comprising a depiction of an object; 

(b) identifying the object within the image frame, 

(c) the identifying the object within the image frame comprising: identifying a first set of image features within the image frame; 

(d) storing the first set of features in an indexing structure; 

(e) identifying a second set of image features based on the first set of image features by 

(f) mapping each feature in the first set of image features to a representative feature in a set of representative features; 

(g) searching the indexing structure using the second set of image features; 

(h) accessing, media content associated with the object within a media repository in response to identifying the object within the image frame; 

(i) accessing a media template, the media template defining a set of presentation positions within a graphical user interface of the client device, the set of presentation positions corresponding to presentation positions of the accessed media content; and 

(j) based on the accessed media template, causing presentation of the media content within the image frame at the client device.
1. A computer-implemented method comprising: 

(a) receiving, using one or more processors, an input onto a graphical user interface at a client device; 

(a) in response to the input, capturing, using the one or more processors, an image frame at the client device, 

(a) the image frame comprising a depiction of an object; 

(b) identifying, using the one or more processors, the object within the image frame, 

(f) the identifying the object within the image frame comprising: identifying a first set of image features within the image frame; 

(d) storing the first set of features in an indexing structure; 

(e) identifying a second set of image features based on the first set of image features, 

(f) the identifying the second set of image features comprising: mapping each feature in the first set of image features to a representative feature in a set of representative features; and 

counting an occurrence of each representative feature in the set of representative features; 

(g) searching the indexing structure using the second set of image features; 

(h) accessing, using the one or more processors, media content associated with the object within a media repository in response to identifying the object within the image frame; and 

(j) causing, using the one or more processors, presentation of the media content within the image frame at the client device.

4. The method of claim 1, 

(i) wherein the first set of features are local features identified within predefined regions within the image frame.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (U. S. Patent 9,424,461 B1, hereafter ‘461) and in view of Hofmann et al. (U. S. Patent Application Publication 2015/0070347 A1, hereafter ‘347).

Regarding claim 1 (Currently Amended), Yuan teaches a object of interest and receive information about items that are determined to match that object based at least in part on the image information); identifying, object of interest and receive information about items that are determined to match that object based at least in part on the image information), the identifying the object within the image frame (‘461; column 2, lines 3-7; column 5, lines 50-57; one or more algorithms for determining information useful in identifying an object represented in an image can be used in approaches for object recognition, image matching, or other such purposes. Such information can include object descriptors and 2D and 3D representations of image information, among other visual features. The information can be compared to entries in a database in order to identify an object represented in the image) comprising: identifying a first set of image features within the image frame (‘461; column 2, lines 36-38; embodiments can utilize two-dimensional ("2D") and three-dimensional ("3D") features for purposes of object recognition and/or image matching – 2D features = a first set of image features within the image frame); storing the first set of features in an indexing structure (‘461; fig. 3; column 6, lines 17-36; column 9, lines 50-64; For example, a database can be created for 2D local image descriptors, for 2D global edge templates, for 3D object models, for temporal tracking related features, etc. Each database can be created with a proper data clustering structure and related algorithms. For features that are compatible with Euclidean distances, one can use a centroid-based clustering structure, such as hierarchical K-mean tree for efficient organization of feature vectors (an example of storing the first set of features in an indexing structure). For features that are likely to reside in a sparse set of areas within parameter space, a density based clustering scheme can be utilized to organize the features (another example of storing the first set of features in an indexing structure). In accordance with an embodiment, a new concatenated feature vector can be inserted to the databases by inserting each type of feature into the corresponding database (another example of storing the first set of features in an indexing structure). In this manner, all aspects of the object features can be recorded in the catalog database; column 17, lines 30-46; the unique feature points, image histograms, or other such information as described in FIGS. 3 and 4 about an image can be generated on the device and uploaded to the image analysis service, such that the identification service can use the processed image information to perform the match without a separate image analysis and feature extraction process. Certain embodiments can support both options, among others. The data in an image matching data store 720 might be indexed and/or processed to facilitate with matching, as is known for such purposes. For example, the data store might include a set of histograms or feature vectors instead of a copy of the images to be used for matching, which can increase the speed and lower the processing requirements of the matching. Approaches for generating image information to use for image matching are well known in the art and as such will not be discussed herein in detail); identifying a second set of image features (‘461; column 2, lines 36-38; embodiments can utilize two-dimensional ("2D") and three-dimensional ("3D") features for purposes of object recognition and/or image matching – 3D features = a second set of image features within the image frame) based on the first set of image features (‘461; column 2, lines 36-38; ) by mapping each feature in the first set of image features to a representative feature in a set of representative features (‘461; column 2, lines 36-38; column 4, lines 1-3; map the image information for the 2D representation of the object onto the device 3D model to produce at least one texture map for the device 3D model, the second set of image features); searching the indexing structure using the second set of image features (‘461; fig. 6; column 4, lines 5-12; determine one or more objects that match the object represented in the image information); accessing, within the image frame (‘461; column 6, lines 6-15; information can be provided to at least one of an electronic store application, a data retrieval application, or one or more applications (web or device) or services. The applications and/or services can reside on the device, or be in communication with such applications and/or services; column 6, lines 37-55; accessing content associated with the object captured in a depiction of the object the image frame); but does not teach accessing a media template, the media template defining a set of presentation positions within a graphical user interface of the client device, the set of presentation positions corresponding to presentation positions of the accessed media content; and based on the accessed media template, causing
Hofmann, working in the same field of endeavor, however, teaches accessing a media template (‘347; Abstract; Methods for providing a graphical user interface through an augmented reality service provisioning system. A panel is used as a template to enable content providers to provide configurations for a customizable graphical user interface), the media template defining a set of presentation positions within a graphical user interface of the client device (‘347; ¶ 0051; A panel may comprise content layout information), the set of presentation positions corresponding to presentation positions of the accessed media content (‘347; ¶ 0051-0052; A panel may comprise content layout information, the content layout information in the panel provided by a content provider which may refer to an entity interested in providing related content for objects recognized/tracked in the augmented reality environment. Those entities may include people or organizations interested in providing content to augmented reality users. The content may include text, video, audio, animations, or any suitable multimedia content for user consumption); and based on the accessed media template (‘347; ¶ 0051-0052; ¶ 0062; a GUI (e.g., such as the layout of the graphical user interface) may be generated differently depending on whether the user is holding a mobile phone (i.e., AR device) in portrait mode or landscape mode. In another instance, a GUI may be dynamically generated based at least in part on the tilt measured by the accelerometer (e.g., for determining device orientation); ¶ 0173; In some embodiments, a related GUI may display, on top of the tracked shoe, a computer generated picture of the shoe in different colors and variations, allowing the user to explore how the shoe may look differently if the color, markings, or designs have changed. In certain embodiments, an video, animated graphic, advertisement, audio, or any suitable multimedia may be displayed and provided to the user through the interactive graphical user interface), causing
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the template based content provisioning methods as taught by Hofmann with the object image capture, object recognition, image matching and associated media content provisioning employing AR techniques, methods and systems as taught by Yuan for the benefit of facilitating the customizable provisioning of features and the retrieval of customizable content for use in a template based graphical user interface in an augmented reality service provisioning system.

Regarding claim 2 (New), Yuan and Hofmann teach the method of claim 1 and further teach wherein defining the set of presentation positions comprises defining one or both of a presentation format (‘347; ¶ 0087; text, background, tables, containers, images, videos, animations, three-dimensional objects, etc.; ¶ 0173) and a layout of the accessed media content (‘347; ¶ 0147; the content layout information and user interactivity configuration information).

Regarding claim 3 (New), Yuan and Hofmann teach the method of claim 1 and further teach wherein defining the set of presentation positions comprises defining an orientation of the accessed media content (‘347; ¶ 0051-0052; ¶ 0062; a GUI (e.g., such as the layout of the graphical user interface) may be generated differently depending on whether the user is holding a mobile phone (i.e., AR device) in portrait mode or landscape mode which comprises defining an orientation of the accessed media content).

Regarding claim 4 (New), Yuan and Hofmann teach the method of claim 1 and further teach wherein the media content comprises a plurality of augmented reality experience selections (‘347; ¶ 0011; ¶ 0045; the augmented reality service provisioning system provides related content and enhanced graphical user interfaces to the user in a customizable manner through communicably being connected to one or more content providers 116 to retrieve content needed for generating the AR experiences).

Regarding claim 5 (New), Yuan and Hofmann teach the method of claim 4 and further teach wherein the plurality of augmented reality experience selections are configured to interact with the object within the image frame in real time (‘461; column 7, lines 34-39; information can be displayed to the user on a display element of the user's device. For example, in accordance with an embodiment, the information can be displayed while simultaneously tracking the object in view; i.e., generating an augmented reality view or otherwise providing the information) (‘347; ¶ 0063-0064; Sensor data may also be used as user input to interact with the graphical user interfaces displayed in augmented reality).

Regarding claim 8 (New), Yuan and Hofmann teach the method of claim 1 and further teach wherein the first set of features are local features identified within predefined regions within the image frame (‘461; column 2, lines 36-38; column 7, line 49 through column 8, line 3; the first set of features are local features identified within predefined regions within the image frame).

Regarding claim 9 (New), Yuan and Hofmann teach the method of claim 1 and further teach wherein the second set of image features are global features identified using an entirety of the image frame (‘461; column 2, lines 36-62; column 7, line 65 through column 8, line 3; computing a gradient map of the user obtained image and then generating a gradient orientation template of the whole object).

Regarding claim 10 (New), Yuan and Hofmann teach the method of claim 1 and further teaches wherein the image frame is received from a messaging application on the client device (‘461; column 18, lines 39-42; column 24, lines 1-33; column 25, lines 49-55; image frame is received from a messaging application on the client device).

Regarding claim 11 (New), Yuan teaches a system (‘461; figs. 7-9) comprising: a processor (‘461; fig. 9, element 902; column 20, lines 34-38 and line 43; one or more processors); and a memory (‘461; fig. 9, element 904; column 20, lines 34-47; one or more memories) storing instructions (‘461; fig. 9, element 904; column 20, lines 34-47; one or more memories storing program instructions) that, when executed by the processor (‘461; fig. 9, element 902; column 20, lines 34-38 and line 43; one or more processors), configure the processor to perform operations (‘461; fig. 9, element 902; column 20, lines 34-38 and line 43; one or more processors performing operations in accordance with the memory stored program instructions) comprising: capturing (‘461; column 2, lines 3-5; fig. 9; column 20, lines 53-66), using one or more processors (‘461; fig. 9, element 902; column 20, lines 34-38 and line 43; one or more processors), an image frame (‘461; column 2, lines 3-5; still image – image frame of an object of interest) at a client device (‘461; figs. 8-9, elements 702, 800 and 900), the image frame comprising a depiction of an object (‘461; column 2, lines 3-7; capture image information (e.g., still images or video) about an object of interest and receive information about items that are determined to match that object based at least in part on the image information); identifying the object (‘461; column 5, lines 50-57; one or more algorithms for determining information useful in identifying an object represented in an image can be used in approaches for object recognition, image matching, or other such purposes. Such information can include object descriptors and 2D and 3D representations of image information, among other visual features. The information can be compared to entries in a database in order to identify an object represented in the image) within the image frame (‘461; column 2, lines 3-7; capture image information (e.g., still images or video) about an object of interest and receive information about items that are determined to match that object based at least in part on the image information), the identifying the object within the image frame (‘461; column 2, lines 3-7; column 5, lines 50-57; one or more algorithms for determining information useful in identifying an object represented in an image can be used in approaches for object recognition, image matching, or other such purposes. Such information can include object descriptors and 2D and 3D representations of image information, among other visual features. The information can be compared to entries in a database in order to identify an object represented in the image) comprising: identifying a first set of image features within the image frame (‘461; column 2, lines 36-38; embodiments can utilize two-dimensional ("2D") and three-dimensional ("3D") features for purposes of object recognition and/or image matching – 2D features = a first set of image features within the image frame); storing the first set of features in an indexing structure (‘461; fig. 3; column 6, lines 17-36; column 9, lines 50-64; For example, a database can be created for 2D local image descriptors, for 2D global edge templates, for 3D object models, for temporal tracking related features, etc. Each database can be created with a proper data clustering structure and related algorithms. For features that are compatible with Euclidean distances, one can use a centroid-based clustering structure, such as hierarchical K-mean tree for efficient organization of feature vectors (an example of storing the first set of features in an indexing structure). For features that are likely to reside in a sparse set of areas within parameter space, a density based clustering scheme can be utilized to organize the features (another example of storing the first set of features in an indexing structure). In accordance with an embodiment, a new concatenated feature vector can be inserted to the databases by inserting each type of feature into the corresponding database (another example of storing the first set of features in an indexing structure). In this manner, all aspects of the object features can be recorded in the catalog database; column 17, lines 30-46; the unique feature points, image histograms, or other such information as described in FIGS. 3 and 4 about an image can be generated on the device and uploaded to the image analysis service, such that the identification service can use the processed image information to perform the match without a separate image analysis and feature extraction process. Certain embodiments can support both options, among others. The data in an image matching data store 720 might be indexed and/or processed to facilitate with matching, as is known for such purposes. For example, the data store might include a set of histograms or feature vectors instead of a copy of the images to be used for matching, which can increase the speed and lower the processing requirements of the matching. Approaches for generating image information to use for image matching are well known in the art and as such will not be discussed herein in detail); identifying a second set of image features based on the first set of image features (‘461; column 2, lines 36-38; embodiments can utilize two-dimensional ("2D") and three-dimensional ("3D") features for purposes of object recognition and/or image matching – 3D features = a second set of image features within the image frame) by mapping each feature in the first set of image features to a representative feature in a set of representative features (‘461; column 2, lines 36-38; column 4, lines 1-3; map the image information for the 2D representation of the object onto the device 3D model to produce at least one texture map for the device 3D model, the second set of image features); searching the indexing structure using the second set of image features (‘461; fig. 6; column 4, lines 5-12; determine one or more objects that match the object represented in the image information); accessing media content associated with the object within a media repository in response to identifying the object within the image frame (‘461; column 6, lines 6-15; information can be provided to at least one of an electronic store application, a data retrieval application, or one or more applications (web or device) or services. The applications and/or services can reside on the device, or be in communication with such applications and/or services; column 6, lines 37-55; accessing content associated with the object captured in a depiction of the object the image frame); but does not teach accessing a media template, the media template defining a set of presentation positions within a graphical user interface of the client device, the set of presentation positions corresponding to presentation positions of the accessed media content; and based on the accessed media template, causing presentation of the media content within the image frame at the client device.
Hofmann, working in the same field of endeavor, however, teaches accessing a media template (‘347; Abstract; Methods for providing a graphical user interface through an augmented reality service provisioning system. A panel is used as a template to enable content providers to provide configurations for a customizable graphical user interface), the media template defining a set of presentation positions within a graphical user interface of the client device (‘347; ¶ 0051; A panel may comprise content layout information), the set of presentation positions corresponding to presentation positions of the accessed media content (‘347; ¶ 0051-0052; A panel may comprise content layout information, the content layout information in the panel provided by a content provider which may refer to an entity interested in providing related content for objects recognized/tracked in the augmented reality environment. Those entities may include people or organizations interested in providing content to augmented reality users. The content may include text, video, audio, animations, or any suitable multimedia content for user consumption); and based on the accessed media template (‘347; ¶ 0051-0052; ¶ 0062; a GUI (e.g., such as the layout of the graphical user interface) may be generated differently depending on whether the user is holding a mobile phone (i.e., AR device) in portrait mode or landscape mode. In another instance, a GUI may be dynamically generated based at least in part on the tilt measured by the accelerometer (e.g., for determining device orientation); ¶ 0173; In some embodiments, a related GUI may display, on top of the tracked shoe, a computer generated picture of the shoe in different colors and variations, allowing the user to explore how the shoe may look differently if the color, markings, or designs have changed. In certain embodiments, a video, animated graphic, advertisement, audio, or any suitable multimedia may be displayed and provided to the user through the interactive graphical user interface), causing, presentation of the media content within the image frame at the client device (‘347; ¶ 0147; the content layout information and user interactivity configuration information in the panel may determine the appearance and the type of GUI generated by the graphics engine. Once properly scaled, rotated and/or translated, the graphical overlay may be superimposed on the real life image (e.g., frame 730 from buffer 732 and graphical overlay 722 using graphics function 726 to create a composite/augmented reality image 728), which is subsequently displayed on display 702) for the benefit of facilitating the customizable provisioning of features and the retrieval of customizable content for use in a template based graphical user interface in an augmented reality service provisioning system.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the template based content provisioning methods as taught by Hofmann with the object image capture, object recognition, image matching and associated media content provisioning employing AR techniques, methods and systems as taught by Yuan for the benefit of facilitating the customizable provisioning of features and the retrieval of customizable content for use in a template based graphical user interface in an augmented reality service provisioning system.

Regarding claim 12 (New), Yuan and Hofmann teach the system of claim 11 and further teach wherein defining the set of presentation positions comprises defining one or both of a presentation format (‘347; ¶ 0087; text, background, tables, containers, images, videos, animations, three-dimensional objects, etc.; ¶ 0173) and a layout of the accessed media content (‘347; ¶ 0147; the content layout information and user interactivity configuration information).

Regarding claim 13 (New), Yuan and Hofmann teach the system of claim 11 and further teach wherein defining the set of presentation positions comprises defining an orientation of the accessed media content (‘347; ¶ 0051-0052; ¶ 0062; a GUI (e.g., such as the layout of the graphical user interface) may be generated differently depending on whether the user is holding a mobile phone (i.e., AR device) in portrait mode or landscape mode which comprises defining an orientation of the accessed media content).

Regarding claim 14 (New), Yuan and Hofmann teach the system of claim 11 and further teach wherein the media content comprises a plurality of augmented reality experience selections (‘347; ¶ 0011; ¶ 0045; the augmented reality service provisioning system provides related content and enhanced graphical user interfaces to the user in a customizable manner through communicably being connected to one or more content providers 116 to retrieve content needed for generating the AR experiences).

Regarding claim 15 (New), Yuan and Hofmann teach the system of claim 14 and further teach wherein the plurality of augmented reality experience selections are configured to interact with the object within the image frame in real time (‘461; column 7, lines 34-39; information can be displayed to the user on a display element of the user's device. For example, in accordance with an embodiment, the information can be displayed while simultaneously tracking the object in view; i.e., generating an augmented reality view or otherwise providing the information) (‘347; ¶ 0063-0064; Sensor data may also be used as user input to interact with the graphical user interfaces displayed in augmented reality).

Regarding claim 18 (New), Yuan and Hofmann teach the system of claim 11 and further teach wherein the first set of features are local features identified within predefined regions within the image frame (‘461; column 2, lines 36-38; column 7, line 49 through column 8, line 3; the first set of features are local features identified within predefined regions within the image frame).

Regarding 19 (New), Yuan and Hofmann teach the system of claim 11 and further teach wherein the second set of image features are global features identified using an entirety of the image frame (‘461; column 2, lines 36-62; column 7, line 65 through column 8, line 3; computing a gradient map of the user obtained image and then generating a gradient orientation template of the whole object).

Regarding claim 20 (New), Yuan teaches a non-transitory machine-readable storage medium comprising instructions (‘461; fig. 9, element 904; column 20, lines 34-47; one or more memories storing program instructions) that, when executed by one or more processors (‘461; fig. 9, element 902; column 20, lines 34-38 and line 43; one or more processors) of a machine (‘461; figs. 8-9, elements 702, 800 and 900), cause the machine (‘461; figs. 8-9, elements 702, 800 and 900) to perform operations comprising: capturing (‘461; column 2, lines 3-5; fig. 9; column 20, lines 53-66), using one or more processors (‘461; fig. 9, element 902; column 20, lines 34-38 and line 43; one or more processors), an image frame (‘461; column 2, lines 3-5; still image – image frame of an object of interest) at a client device (‘461; figs. 8-9, elements 702, 800 and 900), the image frame comprising a depiction of an object (‘461; column 2, lines 3-7; capture image information (e.g., still images or video) about an object of interest and receive information about items that are determined to match that object based at least in part on the image information); identifying the object (‘461; column 5, lines 50-57; one or more algorithms for determining information useful in identifying an object represented in an image can be used in approaches for object recognition, image matching, or other such purposes. Such information can include object descriptors and 2D and 3D representations of image information, among other visual features. The information can be compared to entries in a database in order to identify an object represented in the image) within the image frame (‘461; column 2, lines 3-7; capture image information (e.g., still images or video) about an object of interest and receive information about items that are determined to match that object based at least in part on the image information), the identifying the object within the image frame (‘461; column 2, lines 3-7; column 5, lines 50-57; one or more algorithms for determining information useful in identifying an object represented in an image can be used in approaches for object recognition, image matching, or other such purposes. Such information can include object descriptors and 2D and 3D representations of image information, among other visual features. The information can be compared to entries in a database in order to identify an object represented in the image) comprising: identifying a first set of image features within the image frame (‘461; column 2, lines 36-38; embodiments can utilize two-dimensional ("2D") and three-dimensional ("3D") features for purposes of object recognition and/or image matching – 2D features = a first set of image features within the image frame); storing the first set of features in an indexing structure (‘461; fig. 3; column 6, lines 17-36; column 9, lines 50-64; For example, a database can be created for 2D local image descriptors, for 2D global edge templates, for 3D object models, for temporal tracking related features, etc. Each database can be created with a proper data clustering structure and related algorithms. For features that are compatible with Euclidean distances, one can use a centroid-based clustering structure, such as hierarchical K-mean tree for efficient organization of feature vectors (an example of storing the first set of features in an indexing structure). For features that are likely to reside in a sparse set of areas within parameter space, a density based clustering scheme can be utilized to organize the features (another example of storing the first set of features in an indexing structure). In accordance with an embodiment, a new concatenated feature vector can be inserted to the databases by inserting each type of feature into the corresponding database (another example of storing the first set of features in an indexing structure). In this manner, all aspects of the object features can be recorded in the catalog database; column 17, lines 30-46; the unique feature points, image histograms, or other such information as described in FIGS. 3 and 4 about an image can be generated on the device and uploaded to the image analysis service, such that the identification service can use the processed image information to perform the match without a separate image analysis and feature extraction process. Certain embodiments can support both options, among others. The data in an image matching data store 720 might be indexed and/or processed to facilitate with matching, as is known for such purposes. For example, the data store might include a set of histograms or feature vectors instead of a copy of the images to be used for matching, which can increase the speed and lower the processing requirements of the matching. Approaches for generating image information to use for image matching are well known in the art and as such will not be discussed herein in detail); identifying a second set of image features (‘461; column 2, lines 36-38; embodiments can utilize two-dimensional ("2D") and three-dimensional ("3D") features for purposes of object recognition and/or image matching – 3D features = a second set of image features within the image frame) based on the first set of image features (‘461; column 2, lines 36-38; ) by mapping each feature in the first set of image features to a representative feature in a set of representative features (‘461; column 2, lines 36-38; column 4, lines 1-3; map the image information for the 2D representation of the object onto the device 3D model to produce at least one texture map for the device 3D model, the second set of image features); searching the indexing structure using the second set of image features (‘461; fig. 6; column 4, lines 5-12; determine one or more objects that match the object represented in the image information); accessing media content associated with the object within a media repository in response to identifying the object within the image frame (‘461; column 6, lines 6-15; information can be provided to at least one of an electronic store application, a data retrieval application, or one or more applications (web or device) or services. The applications and/or services can reside on the device, or be in communication with such applications and/or services; column 6, lines 37-55; accessing content associated with the object captured in a depiction of the object the image frame); but does not teach accessing a media template, the media template defining a set of presentation positions within a graphical user interface of the client device, the set of presentation positions corresponding to presentation positions of the accessed media content; and based on the accessed media template, causing presentation of the media content within the image frame at the client device.
Hofmann, working in the same field of endeavor, however, teaches accessing a media template (‘347; Abstract; Methods for providing a graphical user interface through an augmented reality service provisioning system. A panel is used as a template to enable content providers to provide configurations for a customizable graphical user interface), the media template defining a set of presentation positions within a graphical user interface of the client device (‘347; ¶ 0051; A panel may comprise content layout information), the set of presentation positions corresponding to presentation positions of the accessed media content (‘347; ¶ 0051-0052; A panel may comprise content layout information, the content layout information in the panel provided by a content provider which may refer to an entity interested in providing related content for objects recognized/tracked in the augmented reality environment. Those entities may include people or organizations interested in providing content to augmented reality users. The content may include text, video, audio, animations, or any suitable multimedia content for user consumption); and based on the accessed media template (‘347; ¶ 0051-0052; ¶ 0062; a GUI (e.g., such as the layout of the graphical user interface) may be generated differently depending on whether the user is holding a mobile phone (i.e., AR device) in portrait mode or landscape mode. In another instance, a GUI may be dynamically generated based at least in part on the tilt measured by the accelerometer (e.g., for determining device orientation); ¶ 0173; In some embodiments, a related GUI may display, on top of the tracked shoe, a computer generated picture of the shoe in different colors and variations, allowing the user to explore how the shoe may look differently if the color, markings, or designs have changed. In certain embodiments, a video, animated graphic, advertisement, audio, or any suitable multimedia may be displayed and provided to the user through the interactive graphical user interface), causing, presentation of the media content within the image frame at the client device (‘347; ¶ 0147; the content layout information and user interactivity configuration information in the panel may determine the appearance and the type of GUI generated by the graphics engine. Once properly scaled, rotated and/or translated, the graphical overlay may be superimposed on the real life image (e.g., frame 730 from buffer 732 and graphical overlay 722 using graphics function 726 to create a composite/augmented reality image 728), which is subsequently displayed on display 702) for the benefit of facilitating the customizable provisioning of features and the retrieval of customizable content for use in a template based graphical user interface in an augmented reality service provisioning system.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the template based content provisioning methods as taught by Hofmann with the object image capture, object recognition, image matching and associated media content provisioning employing AR techniques, methods and systems as taught by Yuan for the benefit of facilitating the customizable provisioning of features and the retrieval of customizable content for use in a template based graphical user interface in an augmented reality service provisioning system.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (U. S. Patent 9,424,461 B1, hereafter ‘461) as applied to claims 1-5, 8-15 and 18-20 above, and in view of Hofmann et al. (U. S. Patent Application Publication 2015/0070347 A1, hereafter ‘347) as applied to claims 1-5, 8-15 and 18-20 above, and further in view of Kelsen (U. S. Patent Application Publication 2014/0195650 A1, hereafter ‘650).

Regarding claim 6 (New), Yuan and Hofmann teach the method of claim 4, but do not explicitly teach wherein the plurality of augmented reality experience selections is associated with a plurality of special effects, respectively.
Kelsen, working in the same field of endeavor, however, teaches wherein the plurality of augmented reality experience selections is associated with a plurality of special effects, respectively (‘650; ¶ 0050-0052) for the benefit of providing selection special effects as desired by content by content providers.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined techniques for providing selections special effects as taught by Kelsen with the template based content provisioning methods as taught by Hofmann combined with the object image capture, object recognition, image matching and associated media content provisioning employing AR techniques, methods and systems as taught by Yuan for the benefit of providing selection special effects as desired by content by content providers.

Regarding claim 16 (New), Yuan and Hofmann teach the system of claim 14 but do not explicitly teach wherein the plurality of augmented reality experience selections is associated with a plurality of special effects, respectively.
Kelsen, working in the same field of endeavor, however, teaches wherein the plurality of augmented reality experience selections is associated with a plurality of special effects, respectively (‘650; ¶ 0050-0052) for the benefit of providing selection special effects as desired by content by content providers.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined techniques for providing selections special effects as taught by Kelsen with the template based content provisioning methods as taught by Hofmann combined with the object image capture, object recognition, image matching and associated media content provisioning employing AR techniques, methods and systems as taught by Yuan for the benefit of providing selection special effects as desired by content by content providers.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (U. S. Patent 9,424,461 B1, hereafter ‘461) as applied to claims 1-6, 8-16 and 18-20 above, and in view of Hofmann et al. (U. S. Patent Application Publication 2015/0070347 A1, hereafter ‘347) as applied to claims above, and further in view of Rathod et al. (U. S. Patent Application Publication 2022/0179665 A1, hereafter ‘665).

Regarding claim 7 (New), Yuan and Hofmann teach the method of claim 1, further comprising: receiving an initiation of an input comprising a tactile input onto the graphical user interface of the client device (‘461; column 26, line 29); and capturing the image frame (‘461; column 2, lines 3-5; fig. 9; column 20, lines 53-66) but do not teach the capturing in response to the property of the tactile input detecting that a property of the tactile input transgresses a threshold value.
Rathod, solving the same problem of filtering user input to eliminate spurious unintended events, however, teaches the capturing in response to the property of the tactile input detecting that a property of the tactile input transgresses a threshold value (665; ¶ 0017; receive a single user interaction with a contact icon for a threshold period of time, and may capture a video for the threshold period of time, and send the captured video to the contact; ¶ 0072; Based on monitored device stabilization parameter via device senor, stabilization threshold is identified. In the event of stabilization parameter is greater than or equal to a stabilization threshold and in response to haptic contact engagement, photo is captured and photo is stored) for the benefit of insuring that the operation was intended and not a spurious unintended tactile input.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined techniques for providing a tactile input time filtering threshold as taught by Rathod with the template based content provisioning methods as taught by Hofmann combined with the object image capture, object recognition, image matching and associated media content provisioning employing AR techniques, methods and systems as taught by Yuan for the benefit of insuring that the operation was intended and not a spurious unintended tactile input.

Regarding claim 17 (New), Yuan and Hofmann teach the system of claim 11 and further teach the system as further comprising: receiving an initiation of an input comprising a tactile input onto the graphical user interface of the client device (‘461; column 26, line 29); and capturing the image frame (‘461; column 2, lines 3-5; fig. 9; column 20, lines 53-66) but do not teach the capturing in response to the property of the tactile input detecting that a property of the tactile input transgresses a threshold value.
Rathod, solving the same problem of filtering user input to eliminate spurious unintended events, however, teaches the capturing in response to the property of the tactile input detecting that a property of the tactile input transgresses a threshold value (665; ¶ 0017; receive a single user interaction with a contact icon for a threshold period of time, and may capture a video for the threshold period of time, and send the captured video to the contact; ¶ 0072; Based on monitored device stabilization parameter via device senor, stabilization threshold is identified. In the event of stabilization parameter is greater than or equal to a stabilization threshold and in response to haptic contact engagement, photo is captured and photo is stored) for the benefit of insuring that the operation was intended and not a spurious unintended tactile input.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined techniques for providing a tactile input time filtering threshold as taught by Rathod with the template based content provisioning methods as taught by Hofmann combined with the object image capture, object recognition, image matching and associated media content provisioning employing AR techniques, methods and systems as taught by Yuan for the benefit of insuring that the operation was intended and not a spurious unintended tactile input.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments apply to the amended and new claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above.
The Applicant’s arguments filed 20 June 2022 are primarily based upon the extensively amended claim features incorporated into independent claim 1 and new claims 2-20.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations to claim 1 and new claims 2-20, now have been examined and addressed and, in particular, the newly cited prior art references of Yuan, Hofmann, Kelsen and Rathod are now relied upon for supporting the rejection of claim 1-20.

Independent claims 1, 11 and 20 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 2-10, and 12-20 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571) 270-1883.  The Examiner can normally be reached on Monday-Friday 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613